Title: To Benjamin Franklin from Francis Hopkinson, 18 October 1782
From: Hopkinson, Francis
To: Franklin, Benjamin


My dear sir.
Philade. Octr. 18th: 1782
It is very long since I have had the Satisfaction of a Line from you. This I attribute to the great Uncertainty of Opportunities. The last Letter I received from you mentioned an Electrical Battery, which you said was in the Hands of Mr. Coombe. I have at last got the Battery you mention, & found five of the Bottles broke. The Rest are in good Order. All your Philosophical Apparatus in my hands hath been carefully preserved, & shall at any Time be delivered in good Condition to your’s or Mr. Bache’s Order, to whom I have given a Receipt for every Article I have borrowed. The Use of them has afforded much Amusement & some Instruction to me for which I heartily thank you.— I wrote to you some Time ago requesting you would enter me as a Subscriber to an Encyclopaedia now publishing at Paris; as I understand the Price will not be very great I am desirous of having it— I leave this to your Discretion.—
I enclose for your Amusement a Piece I wrote to save the Trees of this City from being all cut down agreeably to a Law passed for that purpose. This together with some Petitions, saved the Trees & the Law was repealed. I thought a Piece like this a more rational Trifle than the abusive paragraphs which fill our Papers—in which I assure you I have no Part.
I have only Room to request my respectful Regards to Mr. Jay if yet in paris, & also to Mr. Adams— And to assure you (for which I have always Room in my Heart be the paper as scanty as it may) that I am ever your affectionate friend & very humble servant
F. Hopkinson
 
Addressed: Honourable / Doctor Franklin / at Passey / near Paris
Endorsed: Mr Hopkinson Oct. 18. 1782 With a Paper in favour of the Trees.
Notation: Hopkinson, Phila. Octr. 18. 1782.
